IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 01-20128
                         Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

EUGENIO CONTRERAS, also known as Bolivar,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-99-CR-456-7
                      --------------------
                        February 21, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Eugenio Contreras has moved

for leave to withdraw and has filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967).      Contreras was

provided with a copy of counsel’s Anders motion and brief but has

not filed a response.    Our independent review of the brief and

the record discloses no nonfrivolous issue for appeal.

Accordingly, counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities herein, and the

appeal is DISMISSED.    See 5TH CIR. R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.